Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 1 of 10 PAGEID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
AT COLUMBUS

WAYNE PRECHTL AND RITA
PRECHTL

Plaintiffs,
-Vs-
JEREMY SODDERS
and
GLS LEASCO, INC,
and
CENTRAL TRANSPORT, INC.

Defendants.

CASE NO.

Judge

NOTICE OF REMOVAL

 

TO:

Wayne Prechtl and Rita Prechtl, Plaintiffs
Serve:

Stephen R. McCann

Travis M. Jones

Graham Law Building

17 N. 4" Street

P.O. Box 340

Zanesville, Ohio 43702-0340

Todd A. Bickle

Muskingum County Clerk of Courts
401 Main Street

Zanesville, Ohio 43701

PLEASE TAKE NOTICE that this Notice of Removal of the above-styled action from

the Muskingum County, Ohio Court of Common Pleas, to the United States District Court for the

Southern District of Ohio at Columbus, has been filed with the United States District Court. A

copy of the Notice of Removal is being served upon you, and a copy of the Notice of Removal is

being filed with the Clerk of Courts of the Court of Common Pleas, Muskingum County, State of

Ohio, in conformity with 28 U.S.C. § 1446(d).

BRUNS, CONNELL, VOLLMAR & ARMSTRONG, LLC
Attorneys at Law
Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 2 of 10 PAGEID #: 2

Defendant bases this removal on 28 U.S.C. § 1441(a), which states:

[A]ny civil action brought in a State court of which the district courts of the
United States have original jurisdiction, may be removed by the defendant
or the defendants, to the district court of the United States for the district
and division embracing the place where such action is pending.

The United States District Court has original jurisdiction over this case pursuant to 28
U.S.C. § 1332, which provides “... district courts shall have original jurisdiction of all civil actions
where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
costs, and is between ... citizens of different states...”

Plaintiffs' Complaint alleges as a result of “Defendant Sodders’ negligence, recklessness
and/or maliciousness Plaintiff [Wayne Prechtl] sustained injuries to his neck, shoulder, and arm,
necessitating medical treatment, This trauma resulted in Plaintff having to undergo extensive
medical testing and treatment and hospital confinement, subjecting him to great emotional stress
and strain, pain, humiliation and embarrassment. His ability to maintain and enjoy a normal life
has been permanently impaired. Plaintiff’s injuries are permanent, and he has incurred and will
continue to incur pain, suffering and mental anguish into the future.” Complaint at {26 and Exhibit
1. Further, the Complaint alleges Plaintiff has incurred reasonable and necessary medical and
hospital expenses in excess of $16,000.00 and “will continue to incur additional medical specials
into the future.” Jd. at 4 27.

Plaintiff further alleges he “suffered lost wages and lost future wages and earning capacity
as he is unable to return to work and perform his job functions.” Jd. at § 27. Plaintiffs separately
allege that their damages each exceed $25,000.00. Complaint, "Prayer for Relief," p. 5. Before

suit was filed, on August 29, 2019, Plaintiff demanded $95,000.00 to settle the case. Therefore,

the amount in controversy exceeds the sum or value of $75,000.

-2-

BRUNS, CONNELL, VOLLMAR & ARMSTRONG, LLC
Attorneys at Law
Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 3 of 10 PAGEID #: 3

According to the Complaint, Plaintiffs, Wayne and Rita Prechtl, are citizens of
Pennsylvania. Defendant, Jeremy Sedders is a citizen of Ohio. Defendant GLS Leasco, Inc. is a
citizen of Oklahoma, and defendant Central Transport, LLC is a citizen of Michigan Complaint.
Therefore, this case is between citizens of different states.

Because the requirements of 28 U.S.C. § 1332 establishing diversity jurisdiction and
amount in controversy are satisfied, it is proper to remove this case to the United States District
Court for the Southern District of Ohio.

Respectfully submitted,

/s/ Kevin C. Connell

 

Kevin C. Connell, Esq. (0063817)

Adam C. Armstrong, Esq. (0079178)

BRUNS, CONNELL, VOLLMAR & ARMSTRONG, LLC
40 N. Main St., Suite 2010

Dayton, OH 45423

Phone: (937) 999-6212

Fax: (937) 999-6290

kconnelli@bcvalaw.com

Counsel for Defendants Jeremy Sodders, GLS
Leasco,inc, and Central Transport, LLC

CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing was served this 5" day of
November 2019, via U.S. mail, postage prepaid or electronic mail, upon the following:

Stephen R. McCann, Esq.
Travis M, Jones, Esq.
Graham Law Building

17 N. 4" Street

P.O. Box 340

Zanesville, Ohio 43702-0340
Counsel for Plaintiffs

/s/ Kevin C, Connell

 

Kevin C. Connell (0063817)

-3-

BRUNS, CONNELL, VOLLMAR & ARMSTRONG, LLC
Attorneys at Law
Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 4 of 10 PAGEID #: 4

Court of Common Pleas, Muskingum County, Zanesville, Ohio

SUMMONS

Rule 4 1970 Ohio Rules of Civil Procedure
Case Number €C2019-0277

WAYNE PRECHTL

184 CROSS ROAD

SAINT MARYS, PA 15857
Plaintiff(s)

VS, Summons on Complaint

CENTRAL TRANSORT, LLC

12225 STEPHENS ROAD

WARREN, MI 48089
Defendant(s)

To the above named defendant(s):

You are hereby summoned that a complaint (a copy of which is attached and made a
part hereof) has been filed against you in this court by the plaintiff(s) named herein.

You are required to serve upon the plaintiff(s) attorney, or upon the plaintiff(s) if (s)he
has no attorney of record, a copy of your answer to the complaint within 28 days after service
of this summons upon you, exclusive of the day of service. Said answer must be filed with this
court within three days after service on Plaintiff(s) Attorney.

The name and address of the plaintiff(s) attorney is as follows:

TRAVIS M JONES
Graham & Graham Co LPA
GRAHAM LAW BUILDING
ZANESVILLE, OH 43702

If you fail to appear and defend, judgment by default will be taken against you for the
relief demanded in the complaint.

Todd A. Bickle
Clerk of Courts.

Date October 4, 2019 By: (hse

 
Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 5 of 10 PAGEID #: 5

IN THE MUSKINGUM COUNTY COURT OF COMMON PLEAS

WAYNE PRECHTL
184 Cross Road
Saint Marys, Pennsy!vania 15857

and

RITA PRECHTL
184 Cross Road
Saint Marys, Pennsylvania 15857

Plaintiffs,
v.

JEREMY SODDERS
306 Windgate Court
Clayton, Ohio 45315

and

GLS LEASCO, INC,

c/o Cogency Global, Inc.

15205 Traditions Lake Parkway
Edmond, Oklahoma 73013

and

CENTRAL TRANSORT, LLC
12225 Stephens Road

Warren, MI 48089

Defendants.

cenmece QOIG-ORTT

Judge: JUDGE ci EEGLE

COMPLAINT

JURY DEMAND ENDORSED
HEREON
Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 6 of 10 PAGEID #: 6

teeemoenemel

PARTIES

Il. Plaintiffs, Wayne Prechtl (“Plaintiff”) and Rita Prechtl (collectively referred to
herein as “Plaintiffs”), are and have been at all times mentioned herein, residents of the State of
Pennsylvania,

2. Defendant, Jeremy Sodders (“Defendant Sodders’), is and has been at all times
mentioned herein, a resident of the State of Ohio.

3, Defendant GLS Leasco, Inc. (hereinafter referred to as "GLS Leasco") is a
commercial trucking business existing pursuant to the laws of the state of Oklahoma and is
subject to the Federal Motor Carrier Safety Regulations as an interstate tracking company and/or
is a commercial truck leasing company and is the lessor and/or lessee of the 2018 Peterbilt
tractor and box-trailer driven by Defendant Sodders at the time of the collision and/or omissions
alleged herein.

4, Defendant Central Transport, LLC (“Central Transport”) is a commercial trucking
business existing pursuant to the laws of the state of Michigan and is subject to the Federal
Motor Carrier Safety Regulations as an interstate trucking company and/or is a commercial truck
leasing company and is the lessor and/or lessee of the 2018 Peterbilt tractor and box-trailer
driven by Defendant Sodders at the time of the collision and/or omissions alleged herein.

5. Defendant Sodders was the agent, servant or employee of GLS Leasco and/or
Central Transport and was acting within the normal course and scope of the duties of his
employment and/or agency as a professional truck driver at the time of the collision and/or
omissions alleged herein.

FACTS COMMON TO ALL

6. On October 05, 2017, Plaintiff was stopped in westbound traffic on I-70 in the
township of Union, Muskingum County, Ohio, in his 1997 C6T truck and trailer.

7, At the same time and place, Defendant Sodders was operating a 2018 Peterbilt
tractor and box-trailer, with a vehicle weight of more than 26,000 pounds, in the left lane behind
Plaintiff at a speed of 65 mph.

8, Defendant Sodders operated the 2018 Peterbilt tractor and box-trailer and became
distracted by an external object, took his eyes off of the roadway in front of him — in violation of
all driving norms for professional interstate truck drivers.

9, Due to his distracted behavior, Defendant Sodders failed to notice and appreciate
the stopped and/or slowed traffic on westbound J-70 in front of his 2018 Peterbilt tractor and
box-trailer.
Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 7 of 10 PAGEID #: 7

10. The stretch of I-70 wherein the above-mentioned actions and/or omissions took
place presented no visual difficulties or obstructions for Defendant Sodders had he been looking
forward on the roadway and nothing - other than his self-imposed conscious distraction -
prevented Defendant Sodders from seeing the stopped and/or slowed traffic conditions in front of
his tractor and box-trailer,

11. Due to his negligent, wanton, reckless, and conscious disregard to the traffic
conditions in front of his tractor and box-trailer and/or operation of this tractor and box-trailer,
Defendant Sodders crashed into a 2015 Silver Nissan and pushing the Nissan into a 2013 White
Porsche Cayenne before it was forced off of the highway along with the Porsche.

12. Then and there, Defendant Sodders tractor and box-trailer continued to plow
through traffic striking Plaintiff's truck in the rear and forcing it off the highway from a dead-
stop.

13, The collision caused significant damage to the left rear of Plaintiff's trick and
severely injured Plaintiff as a result.

14. Defendant Sodders violated several Ohio driving laws and was cited for violating
O.R.C, 4$i1,.21A, Defendant Sodders pled guilty to the charge of violating O.R.C. 4511.21A in
the Muskingum County Court, Case No. TRD 1705787.

FIRST CAUSE OF ACTION
(Negligence - Defendant Sodders)

15. Plaintiffs hereby incorporate by reference all of the allegations set forth above in
paragraphs | through 14, as if fully set forth herein.

16. Defendant Sodders negligently, recklessly, and wantonly violated several
requirements of the Ohio Revised Code, including but not limited to, the following:

A. Failure to operate his vehicle in a proper and safe manner for the conditions
then existing;

B. Failure to keep proper lookout and notice of other traffic; and

C, Failure to maintain an assured clear distance ahead.

17, Defendant Sodders had a duty to operate his vehicle in a reasonably safe manner,
18. Defendant Sodders breached that duty and is therefore negligent.

19, As a direct and proximate result of the negligence of Defendant Sodders, Plaintiff
sustained injuries, aggravations and accelerations of injuries, including but not limited to his
neck, shoulder, and arm, necessitating medical attention. This trauma resulted in Plaintiff having
to undergo extensive medical testing and treatment subjecting him to great emotional stress and
strain, pain, humiliation and embarrassment. His ability to maintain and enjoy a normal life has

 
Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 8 of 10 PAGEID #: 8

been permanently impaired. Plaintiff has incurred and will continue to incur pain, suffering, and
mental anguish into the future,

20. As a result of these injuries, Plaintiff has incurred reasonable and necessary
medical and hospital expenses in a sum presently in excess of Sixteen Thousand Dollars
($16,000.00) and will continue to incur additional medical specials into the future.

21. Asa direct and proximate result of the negligence of Defendant Sodders, and the
injuries that Plaintiff sustained because of Defendant’s negligence, Plaintiff suffered lost wages
and lost future wages and earning capacity as he is unable to return to work and perform his job
functions.

SECOND CAUSE OF ACTION
(Consortium Claim)

22. ‘Plaintiffs hereby incorporate by reference, all the allegations set forth above in
Paragraphs | through 21 as if fully set forth herein.

23, By reason of the injuries to her husband as alleged above, Plaintiff Rita Prechtl
has suffered a loss of consortium, conjugal fellowship and society, since the day of the collision,
and has been deprived of his aid and cooperation in maintaining a normal life,

THIRD CAUSE OF ACTION
(Vicarious Liability/Respondeat Superior - GLS Leasco and/or Central Transport)

24, Plaintiffs hereby incorporate by reference, all the allegations set forth above in
Paragraphs | through 23 as if fully set forth herein,

25, Pursuant to the doctrine of vicarious liability and/or respondeat superior, GLS
Leasco and/or Central Transport is responsible for the negligence, recklessness and/or
maliciousness of Defendant Sodders who, at all times relevant hereto, was acting in the course
and scope of his employment and/or agency with GLS Leasco, and/or Central Transport.

26, As a direct and proximate result of Defendant Sodders' negligence, recklessness
and/or maliciousness Plaintiff sustained injuries to his neck, shoulder, and arm, necessitating
medical treatment. This trauma resulted in Plaintiff having to undergo extensive medical testing
and treatment and hospital confinement, subjecting him to great emotional stress and strain, pain,
humiliation and embarrassment, His ability to maintain and enjoy a normal life has been
permanently impaired. Plaintiff's injuries are permanent, and he has incurred and will continue
to incur pain, suffering and mental anguish into the future.

27, As a result of these injuries, Plaintiff has incurred reasonable and necessary
medical and hospital expenses in a sum presently in excess of Sixteen Thousand Dollars
($16,000.00) and will continue to incur additional medical specials into the future.
EID #: 9
: f10 PAG

Page: 90

CMV Doc #: 1 Filed: 11/06/19

7-SDM-

: 2:19-cv-0487

Case: 2:1

WHEREFORE, Plaintifts request the following relief:
A. As tg the

First and Third Claims, Plaintiff demands Judgmens Against
Defendants for damages 8nd costs jn Excess of Twenty~73j ve T,
($25,000.09);

I housand Dollars
AS to the Se

Defendants fo
(25,000.00):
Any ani

tend Claim, Plaintite Rita Prechy demands
' damages aNd costs in

excess of Twenty
and

Judg

Ment against
-Five 74

lousand Dollars

equitable,

Respecitulty Submitted,
GRAHAM & GRAHAM CO., L.A

Tien: J
Stephen »McCany (00}33 70)
Travis 4. do

Nes (O09 105 9)
Attomeys for Plaintists,
Grahan Lay Building

17 N, git Street

P.O. Box 340
Zanesville, OF]
Telephone:
Facsimite. (740) AShOy yy

stMceanng rahe] C0
aU De con

JURY DEMAND
oS AUIMAND

Plaintites Pespect fully request th

at all issues herein be fried to g jury,

   
  
  

A MeCann (0035 70)
tavis M4, Jones {009] 059)
Attorney for Plaintiffs
Case: 2:19-cv-04877-SDM-CMV Doc #: 1 Filed: 11/06/19 Page: 10 of 10 PAGEID #: 10

INSTRUCTIONS FOR SERVICE

TO THE CLERK:

Please issue Summons and a copy of the Complaint hercin to Defendants at the addresses
set forth in the caption hereof, by certified mail, return receipt requested,

Thr ed

Stephen . McCann (0012370)
Travis M. Jones (0091059)
Attorney for Plaintiffs
